Filed 3/3/16 P. v. Googin CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B265429

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. LA074739)
         v.

DAVID GOOGIN,

         Defendant and Appellant.



THE COURT:*

         Defendant David Googin (defendant) appeals his judgment of conviction and
resulting sentence for two counts of first degree burglary. His appointed counsel filed a
brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende), raising no issues. On
December 29, 2015, we notified defendant of his counsel’s brief and gave him leave to
file within 30 days a brief or letter stating any grounds or argument he wishes to have
considered. The window has closed and defendant has submitted no brief or letter. We
have reviewed the entire record and, finding no arguable issues, affirm the judgment.
         On October 9, 2013, defendant was charged with two counts of first degree
burglary in violation of Penal Code section 459.1 The information also alleged previous


*
         ASHMANN-GERST, Acting P.J.                                 CHAVEZ, J.                 HOFFSTADT, J.
convictions of prior serious or violent felonies, bringing defendant within the provisions
of the “Three Strikes” law, sections 1170.12, subdivision (b), and 667, subdivisions (b)-
(j), as well as the enhancement provision of section 667, subdivision (a)(1). The
information also alleged that defendant served one prior prison term within the meaning
of section 667.5.
       The evidence showed that defendant broke into Robert Watson’s (Watson) home
on June 3, 2013, through a window and stole some change. On July 19, 2013, defendant
was attempting to break in again but Watson caught him. The trial court denied
defendant’s motion to dismiss for insufficient evidence pursuant to section 1118.1.
       A jury found defendant guilty of both counts and in a bifurcated proceeding,
defendant waived trial and admitted three prior convictions. The trial court granted
defendant’s Romero2 motion to strike his three prior “strike” convictions. The court then
sentenced him to a total prison term of 18 years, 4 months comprised of: the low term of
two years for one count of burglary; one year and four months, one-third the midterm, for
the second count of burglary; and five years each for three “serious” felony convictions
terms under section 667, subdivision (a)(1). The court struck the one-year prior
enhancement under section 667.5, subdivision (b). Finally, the court suspended all fines
and fees, and awarded defendant credit for time served. Defendant filed a timely notice
of appeal.
       We have independently examined the entire record and have determined that there
are no other arguable issues on appeal. We are satisfied that defendant’s counsel has
fully complied with her responsibilities under Wende, supra, 25 Cal.3d at page 441.
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




1      All further statutory references are to the Penal Code, unless otherwise indicated.
2      People v. Superior Court (Romero) (1996) 13 Cal.4th 497.
                                             2